OPINION — AG — THE GOVERNOR COULD LEGALLY ALLOCATE AND AUTHORIZE THE EXPENDITURE OF MONEYS FROM THE STATE EMERGENCY FUND; AND THERE WOULD BE NO ABUSE OF DISCRETION IN SO DOING; PROVIDING, HOWEVER, THE PREREQUISITES SET OUT IN 62 O.S. 1963 Supp., 139.44-139.49 [62-139.44] — [62-139.49] ARE FOLLOWED, THAT IS, THE APPLICATION BE FIRST SUBMITTED TO THE STATE EMERGENCY FUND BOARD, I SAID BOARD OR A MAJORITY THEREOF, FINDS AN EMERGENCY EXISTS, WHICH "WAS NOT FORESEEN OR REASONABLY FORESEEABLE BY THE LEGISLATURE", AND CERTIFIES THE SAME IN WRITING TO THE GOVERNOR AND STATE BUDGET DIRECTOR; AND, IF THE GOVERNOR, UPON RECEIVING THE FINDINGS OF THE BOARD, MAKES HIS INDEPENDENT FINDING THAT SUCH EMERGENCY EXISTS AND "WAS NOT FORESEEN OR REASONABLY FORESEEABLE BY THE LEGISLATURE", HE MAY THEN PROCEED TO MAKE THE ALLOCATION AND AUTHORIZE THE EXPENDITURE OF THE REQUESTED FUNDS FROM THE STATE EMERGENCY FUND. CITE: OPINION NO. 63-434, 20 O.S. 1961 921-925 [20-921] — [20-925](W. J. MONROE)